Citation Nr: 0304579	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-02 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The appellant served on active military duty from October 9, 
1967 to October 25, 1967.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

The appellant does not have 90 days of active military 
service during a period of war, nor was he discharged from 
service during a period of war because of a service-connected 
disability.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.  Eligibility for VA pension benefits 
generally requires an initial showing that the claimant is a 
veteran who served on active duty for at least 90 days during 
a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 
3.314.  VA's determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2002); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (holding that a 
service department determination as to an individual's 
service shall be binding on the VA).  A claim by a claimant 
whose service department records fail to show threshold 
eligibility lacks legal merit or legal entitlement and must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran 
meets the service requirements of that section if he served 
in active military, naval or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Evidence of record includes a copy of the appellant's Armed 
Forces of the United States Report of Transfer or Discharge 
(DD-214) showing active military service in the United States 
Army from October 9, 1967 to October 25, 1967.  Accordingly, 
the appellant did not serve on active duty for at least 90 
days during a period of war.

Nevertheless, a veteran with less than 90 days of service may 
be eligible for nonservice-connected disability pension if he 
was released from such service for a service-connected 
disability or at the time of separation from service had a 
service-connected disability which would have warranted a 
discharge for disability.  The record, however, does not 
demonstrate that the appellant was discharged or released 
from service prior to the 90-day period because of a 
service-connected disability, or that he had a service-
connected disability at the time of discharge that would have 
warranted a discharge for disability.

In the instant case, a Medical Board proceeding dated in 
October 1967, prior to service discharge, revealed that the 
veteran had congenital nystagmus and rheumatic heart disease 
with aortic insufficiency and mitral stenosis.  It was 
determined that these disorders existed prior to service 
entrance and were not aggravated by the appellant's 17 days 
of active military duty.  The Medical Board found the 
appellant was unfit for induction, and as documented on the 
DD-214, the appellant was honorably discharged.  Thus, the 
appellant was not discharged because of a service-connected 
disability.  

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.

Remanding this case for consideration of the impact of the 
Veterans Claims Assistance Act of 2000 is not required.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  
In this regard, because the issue on appeal is being denied 
as a matter of law, it is the law, and not the underlying 
facts or development of the facts, that are dispositive in 
this matter.  Accordingly, the Veterans Claims Assistance Act 
of 2000 can have no effect on this appeal.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

